DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an “indication instruction means 3”, a “reaction force application instruction means 4”, and a “reaction force application control means 5” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d) and 37 CFR 1.83.1 Please see the rejections under 35 U.S.C. 112(a) and 112(b), elsewhere below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:
First, Claim 4, in line 1, recites “claims 1”, where “claims” is a typographical error. Second, Claim 4, in line 8, recites “the automatic parking range control” which has antecedent basis to “automatic parking range control” of Claim 3, lines 3-4. Therefore, “claims 1” of line 1 should be: –claim 3--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In accordance with MPEP 2163, “when a means-plus-function claim limitation is found to be indefinite based on failure of the specification to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation necessarily lacks an adequate written description. Thus, when a claim is rejected as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because there is no corresponding structure, materials, or acts, or an inadequate disclosure of corresponding structure, materials, or acts, for a means- (or step-) plus-function claim limitation, then the claim must also be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of an adequate written description.” 
First, in the instant case, the “reaction force application control means” (Claim 1, line 5) is not properly described in the application as filed because no structure or material is described which is capable of performing the recited functions of the means-plus-function claim limitations. For instance, Figure 3 shows the “reaction force application control means 5” as a labeled rectangular box but is otherwise devoid of detail regarding structure. The Abstract and Specification are similarly devoid of structure, and only disclose details regarding function, e.g. t]he shift member (the operation member) 1 sends the information (the signal) about the rotation operation by the driver 10 to the reaction force application control means, a signal from the reaction force application control means 5 is sent to the reaction force application instruction means 4” (Specification, page 8, approximately lines 13-17), where the term “signal” is not explicitly defined by the Specification (i.e., and therefore is understood by the common and ordinary meaning to be a “gesture, action or sound that is used to convey information or instructions” or “an electrical impulse or radio wave transmitted or received”). 
Second, in the instant case, the “reaction force application instruction means” (Claim 1, line 8) is not properly described in the application as filed because no structure or material is described which is capable of performing the recited functions of the means-plus-function claim limitations. For instance, Figure 3 shows the “reaction force application instruction means 5” as a labeled rectangular box but is otherwise devoid of detail regarding structure. The Abstract and Specification are similarly devoid of structure, and only disclose details regarding function, e.g. “a signal from the reaction force application control means 5 is sent to the reaction force application instruction means 4; and information (a signal) about application of a reaction force to the rotation operation is sent from the reaction force application instruction means 4 to the shift member 1 (the operation member)” (Specification, page 8, approximately lines 15-21). 
Third, in the instant case, the “indication instruction means” (Claim 4, line 5) is not properly described in the application as filed because no structure or material is described which is capable of performing the recited functions of the means-plus-function claim limitations. For instance, Figure 3 shows the “indication instruction means 3” as a labeled rectangular box but is otherwise devoid of detail regarding structure. The Abstract and Specification are similarly devoid of structure, and only disclose details regarding function, e.g. “[t]he shift member (the operation member) 1 sends the information (the signal) about the rotation operation by the driver 10 to the reaction force application control means, a signal from the reaction force application control means 5 is sent to the reaction force application instruction means 4” (Specification, page 8, approximately lines 13-17). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 5, recites, “reaction force application control means”, and the metes and bounds of the claim are indeterminate in accordance with MPEP 2163. There is neither corresponding structure, materials, or acts, nor an inadequate disclosure of corresponding structure, materials, or acts, for the means-plus-function claim limitation, and one of ordinary skill in the art is not apprised of the scope of the claim. 
Claim 1, in line 8, recites, “reaction force application instruction means”, and the metes and bounds of the claim are indeterminate in accordance with MPEP 2163. There is neither corresponding structure, materials, or acts, nor an inadequate disclosure of corresponding 
Claim 1, in line 13, recites, “an abnormality”, and it is not clear what is required by the claim. The Specification lacks an explicit definition of the term “abnormality”, the Specification gives no examples of “abnormalities”, and the term is not a recognized or special term of the art. Therefore, for the purposes of examination, the term is given its common and ordinary definition (i.e., “an abnormal feature, characteristic, or occurrence”, where abnormal is defined as “deviating from what is normal or usual”). However, from the definition of “abnormality”, it is unclear if the term includes or excludes “normal” vehicle operations, such as pressing the brake pedal or removing a hand from the steering wheel; or if the term only includes conditions that are “abnormal”, i.e. unusual from normal operations, such as fires, wrecks, or electrical shorts. Further, as the structure of the “reaction force application instruction means” cannot be discerned, it is likewise unclear what constitutes an “abnormality” in its operation.
Claim 4, in line 5, recites, “indication instruction means”, and the metes and bounds of the claim are indeterminate in accordance with MPEP 2163. There is neither corresponding structure, materials, or acts, nor an inadequate disclosure of corresponding structure, materials, or acts, for the means-plus-function claim limitation, and one of ordinary skill in the art is not apprised of the scope of the claim.
Claim 4, in line 7, recites, “an abnormality”, which is a double-inclusion that is unclear in accordance with MPEP 2173.05(o). It is unclear if the abnormality of Claim 4 is the same, or different than, the abnormality in line 13 of Claim 1. For the purposes of examination, the limitation “an abnormality
Claim 4, in line 9, recites, “the abnormality is notified by the display means”, which is unclear. From a plain reading of the phrasing, it is unclear what it means for an inanimate object, e.g. a brake pedal that is depressed, to be notified, e.g. by a display unit. It is unclear if the intended meaning is that the display means notifies, e.g. a user, that an abnormality has occurred; or if the display means, for instance, detects that an abnormality has occurred. For the purposes of examination, the limitation is examined as: the display means notifies a user that the abnormality has occurred.    
Claims 2-4 inherit the deficiencies of Claim 1 by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoskins et al. (US 2015/0159747).
Regarding claim 1, as best understood, Hoskins discloses a shift apparatus of a vehicle, comprising a shift member (56) that is enabled to switch among ranges arranged in order of a parking range, a reverse range, a neutral range and a forward travel range (PRND, fig. 4) by rotationally operating a dial-type operation member (para. 14), the shift apparatus further comprising: reaction force application control means (32) configured to apply a reaction force (para. 26) when the shift member (56) is rotationally operated (paras. 14, 26); and reaction force application instruction means (80) configured to specify a position to which the reaction force is para. 15), to the reaction force application control means (32); wherein in a case where an abnormality (the scope of the phrase “abnormality” includes the unallowed state of the knob as described by para. 26) occurs in the reaction force application instruction means (80), the reaction force application control means (80) applies a reaction force (para. 26) against the rotational operation in a direction opposite to the parking range relative to a current range (para. 26). 

    PNG
    media_image1.png
    771
    481
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Hoskins discloses the shift apparatus of a vehicle according to claim 1, wherein, when a rotation operation from the current range to the parking range side is performed (para. 26) in the case where the abnormality occurs (para. 26) in the reaction force application instruction means (80), the reaction force application control means (32) applies a reaction force (para. 26) against the rotation operation (para. 26) in the direction opposite to the parking range relative to a range switched to by the rotation operation (para. 26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hoskins et al. (US 2015/0159747), in view of Reames (US 2019/0154141).
Regarding claim 3, Hoskins discloses the shift apparatus of a vehicle according to claim 1, but as best understood, is silent wherein, in the case where the abnormality occurs in the reaction 
Reames is in the related field of transmission driver interfaces that utilize a rotary knob (abstract) and teaches wherein, in the case where the abnormality (status of brake pedal, para. 27) occurs in the instruction means (controller, paras. 24, 27-28) during automatic parking range control (the controller may select park when the ignition is turned off, para. 24) of automatically switching the vehicle to the parking range (fig. 3 details a flow chart for the auto-park feature; para. 29) after a power source of the vehicle is turned off (para. 24), the vehicle maintains the parking range irrespective of the rotation operation (if the transmission is currently in Park and the indicator points to D, the controller would respond to activation of the select button 70 by checking the state of the brake pedal; and if the brake pedal is not depressed, the control would ignore the activation of the select button, stay in park, and maintain the letter P 60 illumination, para. 27). Further, Reames evidences the advantage of preventing unintentional vehicle movement (para. 5). 

    PNG
    media_image2.png
    362
    495
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the instructions to remain in park irrespective of the rotation operation as taught by Reames in combination with the reaction force application instruction means of Hoskins, for the expected advantage of preventing unintentional vehicle movement. 
Regarding claim 4, Hoskins discloses the shift apparatus of the vehicle according to claims 1, but as best understood,  is silent regarding further comprising: display means configured to, when any of the ranges is switched to, cause the range to be indicated; and indication instruction means configured to instruct the display means to perform indication; wherein in a case where an abnormalitv occurs in the indication instruction means during the automatic parking range control, the abnormality is notified by the display means, and the vehicle maintains the parking range irrespective of the rotation operation. 
Reames is in the related field of transmission driver interfaces that utilize a rotary knob (abstract) and teaches display means (letter shaped lights 60, 62, 64, 66, 68, para. 26) configured PRNDL, fig. 4) is switched to, cause the range to be indicated (the controller illuminates only the light corresponding to the presently selected mode, para. 26); and indication instruction means (controller, para. 26) configured to instruct the display means (60-68) to perform indication (para. 26); wherein in a case where an abnormalitv occurs in the indication instruction means during the automatic parking range control, the abnormality is notified by the display means (the limitation is met by para. 27, e.g. in that the P 60 remains illuminated instead of changing), and the vehicle maintains the parking range irrespective of the rotation operation (for example, if the transmission is currently in Park and the indicator points to D, the controller would respond to activation of the select button 70 by checking the state of the brake pedal; and if the brake pedal is not depressed, the control would ignore the activation of the select button, stay in park, and maintain the letter P 60 illumination, para. 27). Further, Reames evidences the advantage of preventing unintentional vehicle movement (para. 5). 

    PNG
    media_image3.png
    426
    459
    media_image3.png
    Greyscale

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamanaka et al. (US 9,920,831) describes a knob with a rotation shaft body, a rotation controller that is capable of changing a rotational operation force, a controller, and a storage that stores a plurality of patterns. 
Goldenberg et al. (US 2008/0055241) describes systems for haptic feedback effects for control knobs that include outputting a resistive force signal to a rotary knob which includes a barrier force (e.g., para. 9). 
Levin et al. (US 2003/0188594) describes the use of a haptic wall to prevent movement into the bounded areas of a shift lever (e.g., para. 55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.83 states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” [emphasis added]